DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (WO 2016/013536), Ogawa (US 10312122) claims priority to WO 2016/013536 and is being used herein as an English language translation of WO 2016/013536. The WO 2016/013536 reference was published 28 January 2016, more than 1 year before the effective filing date of the instant application, 27 March 2017.
Regarding claim 1, Ogawa discloses a substrate storage container comprising: 
a container body at 1, fig. 1 and 3, configured to contain a plurality of substrates;
referring to figure 9, an air supply duct 11 (air feed housing) with a valve element 10 (air feed valve, feeds air into the container, col. 10:15-20) incorporated into the air supply duct, col. 10:29-32, located at a bottom of the container body to supply gas from outside of the container body to an internal space; 
an offset member comprising an offset plate 12 attached to an attachment hole at 8 (eccentric wall) formed in the bottom of the container body, fig. 9, 
the offset plate having a concave portion (inward circular portion, fig. 9) where the air supply duct is fitted and an offset plate presser 6 (bottom plate) having an insertion hole at 7 where the functional unit is fitted, and
a functional unit (air replacement unit 40) configured to change environment of the internal space, 
wherein the container body is formed in a front open box, fig. 1, 
wherein the functional unit is connected with the air supply duct through the offset member so as to be

    PNG
    media_image1.png
    642
    1156
    media_image1.png
    Greyscale


Regarding claim 3, Owaga further discloses that the gas replacement unit, further comprises:
a cover 52 that covers an opening of the housing member, and the blowout holes 55 are formed in at least one of the housing and the cover, fig. 12.  

Regarding claim 7, Owaga further discloses that the gas is nitrogen gas or dry air, col. 10: 49-51, dry air and inert gas is mentioned, col. 1: 37-38, nitrogen is mentioned.  

Regarding claim 12, Owaga further discloses that the offset plate 12 is attached to the attachment hole 8 from the outside of the container body, fig. 9 (to bosses at 9, col. 10: 35-40), and the offset plate presser 6 (the plate 6 is not numbered in Fig. 7 yet the hole 7 in the plate can be seen, the plate is on the inside of the container body) is attached to the attachment hole from an inside of the container body so as to form a flow path through which the gas flows along the bottom of the container body, fig. 12 (analogous to fig. 11a of the instant application where the presser plate is at 90).  

Regarding claim 13, Owaga further discloses that the air supply duct 11 has a check valve 10, the duct 10 is called an “air supply valve” and has a valve that allows air to flow into the air replacement unit, col. 3: 45-55 and is understood to meet the limitation of a “check valve” since air only flows one way, into the container through the air supply valve, col. 3: 56-63, air flows out of the container via a different valve, air release valve 13.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Owaga as applied to claim 1 above, and further in view of Sumi et al. (US 7455180).
Regarding claims 2 and 4, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach that the air supply duct has a filter that filters the gas.  Owaga is mostly silent to the details of the air supply duct except to say that it is a valve, as applied above.
Owaga further teaches the air supply duct includes a check valve, the duct 10 is called an “air supply valve” and has a valve that allows air to flow into the air replacement unit, col. 3: 45-55 and is understood to meet the limitation of a “check valve” since air only flows one way, into the container through the air supply valve, col. 3: 56-63, air flows out of the container via a different valve, air release valve 13.   The check valve in the air supply duct operates via a spring (not shown), col. 10: 29-35.  
Sumi is analogous art in regard to air supply ducts having a valve for inputting purge air within a substrate storage container, fig. 1, col. 1: 60-end.  The air is supplied through a valve unit that is fixed to a through-hole 4 via two flanges, fig. 4, 24 and 29, col. 6: 60-end, col. 7: 1-15.  The valve further includes a filter at 42, and a coil spring 36 for biasing the valve toward a valve seat, fig. 3-5, fig. 16 shows the direction of air flow.  The valve of Sumi prevents displacement of the valve “the engagement structure for valve attachment… can prevent displacement of the valve, col. 2: 45-47, prevents leakage (due to the spring and O-ring), col. 6: 50-60, and filters the gas to avoid organic gas and particle contamination, col. 8: 45-54.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the valve of Owaga with the check valve having a filter, flanges, and a spring biasing the check valve toward a valve seat as taught by Sumi in order to provide the benefit of a check valve that prevents displacement, prevents leakage and also filters organic gas and particles, as per the teaching of Sumi. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735